Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-13-00744-CR

                                   Arturo NORIEGA,
                                        Appellant

                                           v.
                                          The
                                  The STATE of Texas,
                                        Appellee

                From the 175th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2013CR4087
                         Honorable Dick Alcala, Judge Presiding

      BEFORE JUSTICE ANGELINI, JUSTICE MARION, AND JUSTICE BARNARD

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED December 23, 2014.


                                             _____________________________
                                             Sandee Bryan Marion, Justice